HEDRICK, Judge.
Defendant contends the court erred in allowing Sheriff Barrington to testify as to the contents of a written statement given t@ him by the witness Campbell at 10:35 a.m. on 25 June 1972.
Statements made by a witness shortly after a crime, substantially in accord with his testimony at the trial, are competent for the purpose of corroboration and slight variations in the statements go to their weight and not their competency. State v. Norris, 264 N.C. 470, 141 S.E. 2d 869 (1965). The trial judge instructed the jury that the testimony of Sheriff Barring-ton was offered and received for the purpose of corroborating the testimony of William Campbell, if the jury found that it did corroborate him, and not as substantive evidence. The written statement given by the witness to Sheriff Barrington varied only slightly from the testimony of the witness at trial. This assignment of error has no merit.
Defendant contends the court erred in its instructions to the jury on self-defense. We have carefully reviewed the charge to the jury in the light of this contention and find that the able judge thoroughly and fairly declared and explained the law arising on the evidence relating to self-defense.
Defendant has an additional assignment of error which we have carefully considered and find to be without merit.
Defendant’s trial in the superior court was free from prejudicial error.
No error.
Judges Campbell and Baley concur.